Citation Nr: 1311388	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bipolar disorder.  

In July 2006 and April 2007, the Veteran failed to appear for personal hearings scheduled to take place before Decision Review Officers at the RO.  In June 2007, he did not report for a Travel Board hearing before a Veterans Law Judge.  As to the latter two missed hearings, the Veteran requested neither postponements nor rescheduling; and he supplied no reason for his failures to appear.  Pursuant to 38 C.F.R. § 20.704(d) (2012), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

In January 2009, May 2010 and October 2011, the Board remanded this claim for additional development.  The case has been returned to the Board.  As will be explained below, the Board finds that the RO has made reasonable attempts to substantially fulfill the requirements of the Board's remands, and cannot complete the actions without cooperation from the Veteran.  As such, the Board concludes that further remand at this time would be futile.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial, and not strict, compliance with the terms of a Board remand is required).  


FINDING OF FACT

There is no competent medical, or competent and credible lay, evidence that shows that the Veteran has a psychiatric disability that had its onset in service or is otherwise related to his period of active duty, or that a psychosis (bipolar disorder) was manifest to a compensable degree within one year of discharge.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include bipolar disorder, was not incurred in or aggravated by active service, nor may a psychosis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In May 2004 and September 2004 letters, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  In a March 2006 letter, after the rating decision on appeal, he was advised of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notices provided is harmless because the claims were readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment reports, lay statements, and the Veteran's statements.  Upon remand in October 2011, the Veteran did not provide a signed release so that records from the Summit Behavioral Healthcare Center or any other treatment facilities could be obtained.  Additionally, he failed to attend three scheduled hearings and two scheduled examinations.  

The Veteran failed to report to the initial VA examination that was scheduled for him in February 2005.  Subsequently, his claim was remanded on two occasions to ensure that VA's duty to assist had been met.  Upon the second remand, he was scheduled for another examination in March 2012.  The examination report indicates that the Veteran checked in at the reception desk, but then left before the examination was conducted, stating that he did not wish to go through with the evaluation.  As the United States Court of Appeals for Veterans Claims (Court) has held, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  While VA does have a duty to assist an appellant in the development of a claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

The Veteran's representative has again requested that the case be remanded to schedule another VA examination.  However, the Veteran has not indicated a personal willingness to attend a VA examination or to cooperate with VA personnel in the development of his claim.  VA resources are also not limitless.  In light of the Veteran's unwillingness to report to a VA examination or provide releases to obtain outstanding medical records, the Board finds that further attempts to develop this claim would be futile.  Consequently, the Board concludes that VA has made reasonable efforts to assist the Veteran in the development of his claim.  As such, there has been substantial compliance to the development directives requested by the Board in conjunction with the claim and VA's duty to assist has been met.  See Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of a psychosis from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as bipolar disorder (as a psychosis), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on a review of the record, the Board finds the evidence fails to show that the Veteran's currently manifest bipolar disorder is due to or otherwise related to his active military service.  The Veteran's service treatment records reflect that he lost weight during the end of his period of service due to decreased diet.  Upon separation examination in March 1974, he reported "nervous trouble" and referred to getting nervous secondary to "people messing with me"; "mostly my commander."  No medical treatment was sought, however, and he denied a family history of psychosis.  Clinical evaluation indicated that he was within normal limits psychiatrically, and it was noted that he had no physical or mental defects warranting discharge pursuant to air force regulations.  

Current clinical records dated from 2003 show that the Veteran has been diagnosed with bipolar disorder.  However, these medical records do not provide a competent and probative medical opinion relating his psychiatric impairment to military service.  In the absence of a nexus between the currently diagnosed disability and military service, service connection may not be granted.  

As detailed above, the Veteran was scheduled for two VA examinations to obtain an etiological opinion.  In March 2012, the examiner concluded that such opinion could not be rendered without resort to speculation in the absence of an evaluation of the Veteran.  The Board observes that the Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), addressed the issue of speculative medical opinions.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Here, it is clear that the procurable and assembled data was fully considered by the examiner, and the opinion was based on a thorough review of the record - the Veteran's complete claims file and service treatment records.  The Veteran declined a mental evaluation.  The current medical reports show a diagnosis of bipolar disorder more than 25 years after his discharge from active duty.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the Board finds that the medical opinion obtained is adequate for adjudicating this claim and is of significant probative value.  See Jones, Bloom, supra.  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced nervousness during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder, including bipolar disorder, or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a psychiatric disability, including bipolar disorder in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that requires specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints of "nervous trouble" as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for an acquired psychiatric disability, to include bipolar disorder, is not warranted.  Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


